Exhibit 10.1

 

FORCE PROTECTION, INC.

 

DEFERRED COMPENSATION PLAN

 

Effective Date

 

October 30, 2009

 

--------------------------------------------------------------------------------


 

ARTICLE I.

 

ESTABLISHMENT AND PURPOSE

 

2

 

 

 

 

 

ARTICLE II.

 

DEFINITIONS

 

2

 

 

 

 

 

ARTICLE III.

 

ELIGIBILITY AND PARTICIPATION

 

8

 

 

 

 

 

ARTICLE IV.

 

DEFERRALS

 

8

 

 

 

 

 

ARTICLE V.

 

COMPANY CONTRIBUTIONS

 

11

 

 

 

 

 

ARTICLE VI.

 

BENEFITS

 

11

 

 

 

 

 

ARTICLE VII.

 

MODIFICATIONS TO PAYMENT SCHEDULES

 

15

 

 

 

 

 

ARTICLE VIII.

 

VALUATION OF ACCOUNT BALANCES; INVESTMENTS

 

15

 

 

 

 

 

ARTICLE IX.

 

ADMINISTRATION

 

16

 

 

 

 

 

ARTICLE X.

 

AMENDMENT AND TERMINATION

 

17

 

 

 

 

 

ARTICLE XI.

 

INFORMAL FUNDING

 

18

 

 

 

 

 

ARTICLE XII.

 

CLAIMS

 

18

 

 

 

 

 

ARTICLE XIII.

 

GENERAL PROVISIONS

 

21

 

i

--------------------------------------------------------------------------------


 

ARTICLE I
Establishment and Purpose

 

Force Protection, Inc. (the “Company”) hereby establishes the Force
Protection, Inc. Deferred Compensation Plan (the “Plan”), effective October 30,
2009.  The purpose of the Plan is to attract and retain key employees by
providing Participants with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation.  The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to comply with the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future.  Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable.  Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries.  The Plan is unfunded
for federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA and therefore is intended to be exempt from
Parts 2, 3 and 4 of Subtitle B of Title I of ERISA to the maximum extent
permissible under the provisions thereof.  Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

 

ARTICLE II
Definitions

 

2.1.                              Account.  Account means a bookkeeping account
maintained by the Committee to record the payment obligation of a Participating
Employer to a Participant as determined under the terms of the Plan.  The
Committee may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms.  Reference to an Account means any such Account
established by the Committee, as the context requires.  Accounts are intended to
constitute unfunded obligations within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.

 

2.2.                              Account Balance.  Account Balance means, with
respect to any Account, the total payment obligation owed to a Participant from
such Account as of the most recent Valuation Date.

 

2.3.                              Adopting Employer.  Adopting Employer means an
Affiliate who, with the consent of the Company, has adopted the Plan for the
benefit of its eligible employees.

 

2.4.                              Affiliate.  Affiliate means a corporation,
trade or business that, together with the Company, is treated as a single
employer under Code Section 414(b) or (c).

 

2.5.                              Beneficiary.  Beneficiary means a natural
person, estate, or trust designated by a Participant to receive payments to
which a Beneficiary is entitled in accordance with

 

--------------------------------------------------------------------------------


 

provisions of the Plan.  The Participant’s spouse, if living, otherwise the
Participant’s estate, shall be the Beneficiary if: (i) the Participant has
failed to properly designate a Beneficiary, or (ii) all designated Beneficiaries
have predeceased the Participant.

 

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

 

2.6.                              Business Day.  Business Day means each day on
which the New York Stock Exchange is open for business.

 

2.7.                              Change in Control.  Change in Control means,
with respect to a Participating Employer that is organized as a corporation, any
of the following events: (i) a change in the ownership of the Participating
Employer, (ii) a change in the effective control of the Participating Employer,
or (iii) a change in the ownership of a substantial portion of the assets of the
Participating Employer.

 

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer.  A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 35% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer.  A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all, of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

 

Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership, Change in Control means only a change in the
ownership of the

 

3

--------------------------------------------------------------------------------


 

partnership or a change in the ownership of a substantial portion of the assets
of the partnership, and the provisions set forth above respecting such changes
relative to a corporation shall be applied by analogy.

 

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.8.                              Claimant.  Claimant means a Participant or
Beneficiary filing a claim under Article XII of this Plan.

 

2.9.                              Code.  Code means the Internal Revenue Code of
1986, as amended from time to time.

 

2.10.                        Code Section 409A.  Code Section 409A means section
409A of the Code, and regulations and other guidance issued by the Treasury
Department and Internal Revenue Service thereunder.

 

2.11.                        Committee.  Committee means the committee appointed
by the Board of Directors of the Company (or the appropriate committee of such
board) to administer the Plan.  If no designation is made, the Chief Executive
Officer of the Company or his delegate shall have and exercise the powers of the
Committee.

 

2.12.                        Company.  Company means Force Protection, Inc.

 

2.13.                        Company Contribution.  Company Contribution means a
credit by a Participating Employer to a Participant’s Account(s) in accordance
with the provisions of Article V of the Plan.  Company Contributions are
credited at the sole discretion of the Participating Employer and the fact that
a Company Contribution is credited in one year shall not obligate the
Participating Employer to continue to make such Company Contribution in
subsequent years.  Unless the context clearly indicates otherwise, a reference
to Company Contribution shall include Earnings attributable to such
contribution.

 

2.14.                        Compensation.  Compensation means a Participant’s
base salary, bonus and such other cash compensation (if any) approved by the
Committee as Compensation that may be deferred under this Plan.  Compensation
shall not include any compensation that has been previously deferred under this
Plan or any other arrangement subject to Code Section 409A.

 

2.15.                        Compensation Deferral Agreement.  Compensation
Deferral Agreement means an agreement between a Participant and a Participating
Employer that specifies: (i) the amount of each component of Compensation that
the Participant has elected to defer to the Plan in accordance with the
provisions of Article IV, and (ii) the Payment Schedule applicable to one or
more Accounts.  The Committee may permit different deferral amounts for each
component of Compensation and may establish a minimum or maximum deferral amount
for each such component.  Unless otherwise specified by the Committee in the
Compensation Deferral Agreement, Participants may defer up to 85% of their base
salary and up to 85% of other types of Compensation for a Plan Year.  A
Compensation Deferral Agreement may also specify the investment allocation
described

 

4

--------------------------------------------------------------------------------


 

in Section 8.4.  For the 2009 initial plan year, Participant’s will be limited
to deferring 85% of November and December salary and 16% of any 2009 annual
bonus paid in 2010.

 

2.16.                        Death Benefit.  Death Benefit means the benefit
payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.

 

2.17.                        Deferral.  Deferral means a credit to a
Participant’s Account(s) that records that portion of the Participant’s
Compensation that the Participant has elected to defer to the Plan in accordance
with the provisions of Article IV.  Unless the context of the Plan clearly
indicates otherwise, a reference to Deferrals includes Earnings attributable to
such Deferrals.

 

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law.  Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.

 

2.18.                        Disability.  Disability means, except as otherwise
provided, a Participant is (1) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that is expected to result in death or that is expected to last for a continuous
period of not less than 12 months or (2) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan provided by a Participating Employer.  The Committee
shall determine if a Participant has a Disability in accordance with Code
Section 409A.

 

2.19.                        Disability Benefit.  Disability Benefit means the
benefit payable under the Plan to Participant as provided in Section 6.1.  No
Disability Benefit will be made to the extent that the Participant’s Disability
does not satisfy the requirements of Treasury Regulation
Section 1.409A-3(i)(4)(i).

 

2.20.                        Earnings.  Earnings means a positive or negative
adjustment to the value of an Account, based upon the allocation of the Account
by the Participant among deemed investment options in accordance with
Article VIII.

 

2.21.                        Effective Date.  Effective Date means October 30,
2009.

 

2.22.                        Eligible Employee.  Eligible Employee means a
member of a “select group of management or highly compensated employees” of a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, as determined by the Committee from time to time in its sole
discretion.  In the initial Plan Year, all executives with the title of “vice
president” and those executives with titles considered of greater rank within
the Company than “vice president” shall be eligible to participate in the Plan. 

 

5

--------------------------------------------------------------------------------


 

Eligibility begins upon written notification of eligibility issued by the
Participating Employer.

 

2.23.                        Employee.  Employee means a common-law employee of
an Employer.

 

2.24.                        Employer.  Employer means, with respect to
Employees it employs, the Company and each Affiliate.

 

2.25.                        ERISA.  ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

2.26.                        Participant.  Participant means an Eligible
Employee who has received notification of his or her eligibility to defer
Compensation under the Plan under Section 3.1 and who has elected to participate
in the Plan, any other person with an Account Balance greater than zero,
regardless of whether such individual continues to be an Eligible Employee.  A
Participant’s continued participation in the Plan shall be governed by
Section 3.2 of the Plan.

 

2.27.                        Participating Employer.  Participating Employer
means the Company and each Adopting Employer.

 

2.28.                        Payment Schedule.  Payment Schedule means the date
as of which payment of an Account under the Plan will commence and the form in
which payment of such Account will be made.

 

2.29.                        Plan.  Generally, the term Plan means the “Force
Protection, Inc. Deferred Compensation Plan” as documented herein and as may be
amended from time to time hereafter.  However, to the extent permitted or
required under Code Section 409A, the term Plan may in the appropriate context
also mean a portion of the Plan that is treated as a single plan under Treasury
Regulation Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

 

2.30.                        Plan Year.  The initial Plan Year is November 1-
December 31, 2009.  Thereafter, Plan Year means January 1 through December 31.

 

2.31.                        Retirement.  Retirement means a Participant’s
Separation from Service after attainment of age 50.

 

2.32.                        Retirement Benefit.  Retirement Benefit means the
benefit payable to a Participant under the Plan following the Retirement of the
Participant as provided in Section 6.1.

 

2.33.                        Retirement/Termination Account. 
Retirement/Termination Account means an Account established by the Committee to
record the amounts payable to a Participant upon Separation from Service. 
Unless the Participant has established a Specified Date Account, all Deferrals
and Company Contributions shall be allocated to a Retirement/Termination Account
on behalf of the Participant.

 

6

--------------------------------------------------------------------------------


 

2.34.                        Separation from Service.  Separation from Service
means an Employee’s termination of employment with the Employer.  Whether a
Separation from Service has occurred shall be determined by the Committee in
accordance with Code Section 409A.

 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipate that the level of services to be
performed by the Employee after a date certain would be reduced to 20% or less
of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months) disregarding periods during which the Employee was on a bona fide leave
of absence.

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.  Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his or her position of employment or a similar position shall incur a
Separation from Service on the first date immediately following the 130th
business day anniversary of the commencement of the leave.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
in applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code
Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(c), “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in those sections.

 

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.  Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

2.35.                        Specified Date Account.  Specified Date Account
means an Account established by the Committee to record the amounts payable at a
future date as specified in the Participant’s Compensation Deferral Agreement. 
The Committee may limit the number of Specified Date Accounts that a Participant
may maintain concurrently.  A Specified Date Account may be identified in
enrollment materials as an “In-Service Account” or such other name as
established by the Committee without affecting the meaning thereof.

 

2.36.                        Specified Date Benefit.  Specified Date Benefit
means the benefit payable to a Participant under the Plan in accordance with
Section 6.1(c).

 

7

--------------------------------------------------------------------------------


 

2.37.                        Substantial Risk of Forfeiture.  Substantial Risk
of Forfeiture means the description specified in Treasury Regulation
Section 1.409A-1(d).

 

2.38.                        Termination Benefit.  Termination Benefit means the
benefit payable to a Participant under Section 6.1 following the Participant’s
Separation from Service prior to Retirement.

 

2.39.                        Unforeseeable Emergency.  Unforeseeable Emergency
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
dependent (as defined in Code Section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)), or a Beneficiary; loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of a natural disaster);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.  The types of events
which may qualify as an Unforeseeable Emergency may be limited by the Committee.

 

2.40.                        Valuation Date.  Valuation Date means each Business
Day.

 

ARTICLE III
Eligibility and Participation

 

3.1.                              Eligibility and Participation.  An Eligible
Employee becomes a Participant upon the earlier to occur of: (i) a credit of
Company Contributions under Article V, or (ii) notification of eligibility to
participate and a valid Deferral election.

 

3.2.                              Duration.  A Participant shall be eligible to
defer Compensation and receive allocations of Company Contributions, subject to
the terms of the Plan, for as long as such Participant remains an Eligible
Employee.  A Participant who is no longer an Eligible Employee but has not
Separated from Service may not defer Compensation under the Plan beyond the Plan
Year in which he or she became ineligible but may otherwise exercise all of the
rights of a Participant under the Plan with respect to his or her Account(s). 
On and after a Separation from Service, a Participant shall remain a Participant
as long as his or her Account Balance is greater than zero (0), and during such
time may continue to make allocation elections as provided in Section 8.4.  An
individual shall cease being a Participant in the Plan when all benefits under
the Plan to which he or she is entitled have been paid.  The Committee may
remove any Participant from active participation in the Plan in its sole
discretion, it being understood that such removal will not affect such
Participant’s Deferral elections with respect to any performance period that
commenced prior to such removal or such Participant’s rights with respect to
amounts previously deferred hereunder.

 

ARTICLE IV
Deferrals

 

4.1.                              Deferral Elections, Generally.

 

(a)                                  A Participant may elect to defer
Compensation by submitting a Compensation Deferral Agreement during the
enrollment periods established by

 

8

--------------------------------------------------------------------------------


 

the Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2.  A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation.  The Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.

 

(b)                                 The Participant shall specify on his or her
Compensation Deferral Agreement the amount of Deferrals and whether to allocate
Deferrals to a Retirement/Termination Account or to a Specified Date Account. 
If no designation is made or if an allocation is made to a Specified Date
Account whose distribution date occurs during the same Plan Year as Deferrals
which are allocated to the Account, such Deferrals shall be allocated to the
Retirement/Termination Account.  A Participant may also specify in his or her
Compensation Deferral Agreement the Payment Schedule applicable to his or her
Plan Accounts.  If the Payment Schedule is not specified in a Compensation
Deferral Agreement, the Payment Schedule shall be the Payment Schedule specified
in Section 6.2.

 

4.2.                              Timing Requirements for Compensation Deferral
Agreements.

 

(a)                                  First Year of Eligibility.  In the case of
the first year in which an Eligible Employee becomes eligible to participate in
the Plan, he or she has up to 30 days following his or her initial eligibility
to submit a Compensation Deferral Agreement with respect to Compensation to be
earned during such year.  The Compensation Deferral Agreement described in this
paragraph becomes irrevocable upon the end of such 30-day period.  The
determination of whether an Eligible Employee may file a Compensation Deferral
Agreement under this paragraph shall be determined in accordance with the
rules of Code Section 409A, including the provisions of Treas.  Reg. 
Section 1.409A-2(a)(7).

 

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

 

(b)                                 Prior Year Election.  Except as otherwise
provided in this Section 4.2, Participants may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned.  A Compensation
Deferral Agreement described in this paragraph shall become irrevocable with
respect to such Compensation as of January 1 of the year in which such
Compensation is earned.

 

(c)                                  Short-Term Deferrals.  Compensation that
meets the definition of a “short-term deferral” described in Treas.  Reg. 
Section 1.409A-1(b)(4) may be deferred in accordance with the rules of
Article VII, applied as if the date the Substantial Risk of Forfeiture lapses is
the date payments were originally scheduled to

 

9

--------------------------------------------------------------------------------


 

commence, provided, however, that the provisions of Section 7.3 shall not apply
to payments attributable to a Change in Control.

 

(d)                                 Company Awards.  Participating Employers may
unilaterally provide for deferrals of Company awards prior to the date of such
awards.  Deferrals of Company awards (such as sign-on, retention, or severance
pay) may be negotiated with a Participant prior to the date the Participant has
a legally binding right to such Compensation.

 

(e)                                  “Evergreen “ Deferral Elections.  The
Committee, in its discretion, may provide in the Compensation Deferral Agreement
that such Compensation Deferral Agreement will continue in effect for each
subsequent year or performance period.  Such “evergreen” Compensation Deferral
Agreements will become effective with respect to an item of Compensation on the
date such election becomes irrevocable under this Section 4.2.  An evergreen
Compensation Deferral Agreement may be terminated or modified prospectively with
respect to Compensation for which such election remains revocable under this
Section 4.2.

 

A Participant whose Compensation Deferral Agreement is cancelled in accordance
with Section 4.6 will be required to file a new Compensation Deferral Agreement
under this Article IV in order to recommence Deferrals under the Plan.

 

4.3.                              Allocation of Deferrals.  A Compensation
Deferral Agreement may allocate Deferrals to one or more Specified Date Accounts
and/or to the Retirement/Termination Account.  The Committee may, in its
discretion, establish a minimum deferral period for the establishment of a
Specified Date Account (for example, the third Plan Year following the year
Compensation is first allocated to such accounts).

 

4.4.                              Deductions from Pay.  The Committee has the
authority to determine the payroll practices under which any component of
Compensation subject to a Compensation Deferral Agreement will be deducted from
a Participant’s Compensation.

 

4.5.                              Vesting.  Participant Deferrals shall be 100%
vested at all times.

 

4.6.                              Cancellation of Deferrals.  The Committee may
cancel a Participant’s Deferrals: (i) for the balance of the Plan Year in which
an Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this paragraph).

 

10

--------------------------------------------------------------------------------


 

ARTICLE V
Company Contributions

 

5.1.                              Restoration Contributions.

 

(a)                                  In the initial Plan Year, the Participating
Employer shall make a contribution to each “restoration-eligible Participant’s
Retirement/Termination Account equal to three percent (3%) of “excess
Compensation”.  For purposes of this paragraph, “restoration-eligible
Participant” shall mean any Participant whose Compensation for the calendar year
commencing January 1, 2009 exceeds the Code Section 401(a)(17) limit ($245,000
in 2009), and “excess Compensation” shall mean Compensation in excess of the
Code Section 401(a)(17) limit for the 2009 calendar year.

 

(b)                                 In Plan Years beginning in 2010 and
thereafter, the Participating Employer may, in its sole and absolute discretion,
make a restoration contribution to the Retirement/Termination Account of
“restoration-eligible Participants” in an amount equal to four percent (4%), or
such other percentage as determined by the Participating Employer, of “excess
Compensation” For purposes of this paragraph, “restoration-eligible Participant”
shall mean any Participant whose Compensation for the calendar year commencing
Plan Years beginning in 2010 and thereafter exceeds the Code Section 401(a)(17)
limit, and “excess Compensation” shall mean Compensation in excess of the Code
Section 401(a)(17) limit for the 2010 calendar year and thereafter.

 

5.2.                              Discretionary Company Contributions.  The
Participating Employer may, from time to time in its sole and absolute
discretion, credit Company Contributions to any Participant in any amount
determined by the Participating Employer.  Such contributions will be credited
to a Participant’s Retirement/Termination Account.

 

5.3.                              Vesting.  Company Contributions described in
Sections 5.1 and 5.2, above (if any) and Earnings thereon shall vest in
accordance with the vesting schedule(s) established by the Committee at the time
that the Company Contribution is made.  All Company Contributions shall become
100% vested upon the occurrence of the earliest of: (i) the death of the
Participant while actively employed; (ii) the Disability of the Participant;
(iii) Retirement; or (iv) Change in Control.  The Participating Employer may, at
any time, in its sole discretion, increase a Participant’s vested interest in a
Company Contribution.  The portion of a Participant’s Accounts that remains
unvested upon his or her Separation from Service after the application of the
terms of this Section 5.2 shall be forfeited.

 

ARTICLE VI
Benefits

 

6.1.                              Benefits, Generally.  A Participant shall be
entitled to the following benefits under the Plan:

 

(a)                                  Retirement Benefit.  Upon the Participant’s
Separation from Service due to Retirement, he or she shall be entitled to a
Retirement Benefit.  The Retirement

 

11

--------------------------------------------------------------------------------


 

Benefit shall be equal to the vested portion of the Retirement/Termination
Account and (i) if the Retirement/Termination Account is payable in a lump sum,
the unpaid balances of any Specified Date Accounts, or (ii) if the
Retirement/Termination Account is payable in installments, the vested portion of
any Specified Date Accounts with respect to which payments have not yet
commenced.  The Retirement Benefit shall be based on the value of that
Account(s) as of the end of the month in which Separation from Service occurs or
such later date as the Committee, in its sole discretion, shall determine. 
Payment of the Retirement Benefit will be made or begin on the first Business
Day in the seventh month following the month in which such Separation from
Service occurs.

 

(b)                                 Termination Benefit.  Upon the Participant’s
Separation from Service for reasons other than death, Disability or Retirement,
he or she shall be entitled to a Termination Benefit.  The Termination Benefit
shall be equal to the vested portion of the Retirement/Termination Account and
the unpaid balances of any Specified Date Accounts.  The Termination Benefit
shall be based on the value of that Account(s) as of the end of the month in
which Separation from Service occurs or such later date as the Committee, in its
sole discretion, shall determine.  Payment of the Termination Benefit will be
made on the first Business Day in the seventh month following the month in which
such Separation from Service occurs.

 

(c)                                  Specified Date Benefit.  If the Participant
has established one or more Specified Date Accounts, he or she shall be entitled
to a Specified Date Benefit with respect to each such Specified Date Account. 
The Specified Date Benefit shall be equal to the vested portion of the Specified
Date Account, based on the value of that Account as of the end of the month
designated by the Participant at the time the Account was established.  Payment
of the Specified Date Benefit will be made or begin in the month following the
designated month.

 

(d)                                 Death Benefit.  In the event of the
Participant’s death, his or her designated Beneficiary(ies) shall be entitled to
a Death Benefit.  The Death Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the unpaid balances of any Specified Date
Accounts.  The Death Benefit shall be based on the value of the Accounts as of
the end of the month in which death occurred, with payment made in the following
month.

 

(e)                                  Disability Benefit.  In the event of the
Participant’s Disability, he or she shall be entitled to a Disability Benefit. 
The Disability Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the unpaid balances of any Specified Date
Accounts.  The Disability Benefit shall be based on the value of the Accounts as
of the end of the month in which Disability occurred, with payment made in the
following month.

 

(f)                                    Unforeseeable Emergency Payments.  A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Committee to

 

12

--------------------------------------------------------------------------------


 

receive payment of all or any portion of his or her vested Accounts.  Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan.  If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment.  The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Retirement/Termination Account until depleted and then from the vested Specified
Date Accounts, beginning with the Specified Date Account with the latest payment
commencement date.  Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.

 

6.2.                              Form of Payment.

 

(a)                                  Retirement Benefit.  A Participant who is
entitled to receive a Retirement Benefit shall receive payment of such benefit
in a single lump sum, unless the Participant elects on his or her initial
Compensation Deferral Agreement to have such benefit paid in one of the
following alternative forms of payment (i) substantially equal annual
installments over a period of two (2) to ten (10) years, as elected by the
Participant, or (ii) a lump sum payment of a percentage of the balance in the
Retirement/Termination Account, with the balance paid in substantially equal
annual installments over a period of two (2) to ten (10) years, as elected by
the Participant.

 

(b)                                 Termination Benefit.  A Participant who is
entitled to receive a Termination Benefit shall receive payment of such benefit
in a single lump sum elected by the Participant.

 

(c)                                  Specified Date Benefit.  The Specified Date
Benefit shall be paid in a single lump sum, unless the Participant elects on the
Compensation Deferral Agreement with which the account was established to have
the Specified Date Account paid in substantially equal annual installments over
a period of two (2) to five (5) years, as elected by the Participant.

 

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balance of a Specified Date Account with
respect to which payments have not commenced shall be paid in accordance with
the form of payment applicable to the Retirement Benefit, Termination Benefit,
Disability Benefit or Death Benefit, as applicable.  If such benefit is payable
in a

 

13

--------------------------------------------------------------------------------


 

single lump sum, the unpaid balance of all Specified Date Accounts (including
those in pay status) will be paid in a lump sum.

 

(d)                                 Death Benefit.  A designated Beneficiary who
is entitled to receive a Death Benefit shall receive payment of such benefit in
a single lump sum

 

(e)                                  Disability Benefit.  A Participant who is
entitled to receive shall receive payment of such benefit in a single lump sum.

 

(f)                                    Change in Control.  A Participant will
receive his or her Retirement Benefit in a single lump sum payment equal to the
unpaid balance of all of his or her Accounts if Retirement occurs within 24
months following a Change in Control.

 

(g)                                 Small Account Balances.  The Committee shall
pay the value of the Participant’s Accounts in a single lump sum if the balance
of such Accounts is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), provided the payment represents the complete liquidation
of the Participant’s interest in the Plan.

 

Notwithstanding any Participant election or other provisions of the Plan, a
Participant’s Accounts will be paid in a single lump sum if, upon the
commencement of his or her Retirement Benefit, the combined value of his or her
Accounts is not greater than $50,000.

 

(h)                                 Rules Applicable to Installment Payments. 
If a Payment Schedule specifies installment payments, annual payments will be
made beginning as of the payment commencement date for such installments and
shall continue on each anniversary thereof until the number of installment
payments specified in the Payment Schedule has been paid.  The amount of each
installment payment shall be determined by dividing (a) by (b), where (a) equals
the Account Balance as of the Valuation Date and (b) equals the remaining number
of installment payments.

 

For purposes of Article VII, installment payments will be treated as a single
form of payment.  If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.

 

Notwithstanding anything to the contrary in this Plan, in the event a
Participant dies during the period in which installment payments under a Payment
Schedule have commenced, the remaining installment payments will continue to be
paid to the Beneficiary in accordance with their original Payment Schedule.

 

6.3.                              Acceleration of or Delay in Payments.  The
Committee, in its sole and absolute discretion, may elect to accelerate the time
or form of payment of a benefit owed to the Participant hereunder, provided such
acceleration is permitted under Treas.  Reg.  Section 1.409A-3(j)(4).  The
Committee may also, in its sole and absolute discretion, delay the

 

14

--------------------------------------------------------------------------------


 

time for payment of a benefit owed to the Participant hereunder, to the extent
permitted under Treas.  Reg.  Section 1.409A-2(b)(7).  If the Plan receives a
domestic relations order (within the meaning of Code Section 414(p)(1)(B))
directing that all or a portion of a Participant’s Accounts be paid to an
“alternate payee,” any amounts to be paid to the alternate payee(s) shall be
paid in a single lump sum, subject to 1.409A-3(j)(4)(ii).

 

ARTICLE VII
Modifications to Payment Schedules

 

7.1.                              Participant’s Right to Modify.  A Participant
may modify any or all of the alternative Payment Schedules with respect to an
Account, consistent with the permissible Payment Schedules available under the
Plan, provided such modification complies with the requirements of this
Article VII.

 

7.2.                              Time of Election.  The date on which a
modification election is submitted to the Committee must be at least 12 months
prior to the date on which payment is scheduled to commence under the Payment
Schedule in effect prior to the modification.

 

7.3.                              Date of Payment under Modified Payment
Schedule.  Except with respect to modifications that relate to the payment of a
Death Benefit or a Disability Benefit, the date payments are to commence under
the modified Payment Schedule must be no earlier than five years after the date
payment would have commenced under the original Payment Schedule.  Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A.

 

7.4.                              Effective Date.  A modification election
submitted in accordance with this Article VII is irrevocable upon receipt by the
Committee and becomes effective 12 months after such date.

 

7.5.                              Effect on Accounts.  An election to modify a
Payment Schedule is specific to the Account or payment event to which it
applies, and shall not be construed to affect the Payment Schedules of any other
Accounts.

 

ARTICLE VIII
Valuation of Account Balances; Investments

 

8.1.                              Valuation.  Deferrals shall be credited to
appropriate Accounts on the date such Compensation would have been paid to the
Participant absent the Compensation Deferral Agreement.  Company Contributions
shall be credited to the Retirement/Termination Accounts at the times determined
by the Committee.  Valuation of Accounts shall be performed under procedures
approved by the Committee.

 

8.2.                              Adjustment for Earnings.  Each Account will be
adjusted to reflect Earnings on each Business Day.  Adjustments shall reflect
the net earnings, gains, losses, expenses, appreciation and depreciation
associated with an investment option for each portion of the Account allocated
to such option (“investment allocation”).

 

15

--------------------------------------------------------------------------------


 

8.3.                              Investment Options.  Investment options will
be determined by the Committee.  The Committee, in its sole discretion, shall be
permitted to add or remove investment options from the Plan menu from time to
time, provided that any such additions or removals of investment options shall
not be effective with respect to any period prior to the effective date of such
change.  Notwithstanding anything in the Plan to the contrary, the investment
options shall not include Participating Employer stock.

 

8.4.                              Investment Allocations.  A Participant’s
investment allocation constitutes a deemed, not actual, investment among the
investment options comprising the investment menu.  At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Participating Employer or any
trustee acting on its behalf have any obligation to purchase actual securities
as a result of a Participant’s investment allocation.  A Participant’s
investment allocation shall be used solely for purposes of adjusting the value
of a Participant’s Account Balances.

 

A Participant shall specify an investment allocation for each of his or her
Accounts in accordance with procedures established by the Committee.  Allocation
among the investment options must be designated in increments of 1%.  The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.

 

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee.  Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

8.5.                              Unallocated Deferrals and Accounts.  If the
Participant fails to make an investment allocation with respect to an Account,
such Account shall be invested in an investment option, the primary objective of
which is the preservation of capital, as determined by the Committee.

 

ARTICLE IX
Administration

 

9.1.                              Plan Administration.  This Plan shall be
administered by the Committee (which shall also be the “plan administrator” for
purposes of other related documentation) and which shall have discretionary
authority to make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and to utilize its discretion to
decide or resolve any and all questions, including but not limited to
eligibility for benefits and interpretations of this Plan and its terms, as may
arise in connection with the Plan.  Claims for benefits shall be filed with the
Committee and resolved in accordance with the claims procedures in Article XII.

 

9.2.                              Withholding.  The Participating Employer shall
have the right to withhold from any payment due under the Plan (or with respect
to any amounts credited to the Plan) any

 

16

--------------------------------------------------------------------------------


 

taxes the Participating Employers determines are required by law to be withheld
in respect of such payment (or credit).  Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan.

 

9.3.                              Indemnification.  The Participating Employers
shall indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which are delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Committee and its agents, against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him or her or it (including but not limited to reasonable
attorneys’ fees) which arise as a result of his or her or its actions or failure
to act in connection with the operation and administration of the Plan to the
extent lawfully allowable and to the extent that such claim, liability, fine,
penalty, or expense is not paid for by liability insurance purchased or paid for
by the Participating Employer.  Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or her or its
actions or failure to act are due to gross negligence or willful misconduct or
for any such amount incurred through any settlement or compromise of any action
unless the Participating Employer consents in writing to such settlement or
compromise.

 

9.4.                              Delegation of Authority.  In the
administration of this Plan, the Committee may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with legal counsel who shall be legal counsel to the
Company.

 

9.5.                              Binding Decisions or Actions.  The decision or
action of the Committee in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

 

ARTICLE X
Amendment and Termination

 

10.1.                        Amendment and Termination.  The Company may at any
time and from time to time amend the Plan or may terminate the Plan as provided
in this Article X.  Each Participating Employer may also terminate its
participation in the Plan.

 

10.2.                        Amendments.  The Company, by action taken by its
Board of Directors, may amend the Plan at any time and for any reason, provided
that any such amendment shall not reduce the vested Account Balances of any
Participant accrued as of the date of any such amendment or restatement (as if
the Participant had incurred a voluntary Separation from Service on such date)
or reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant.  The Board of Directors of the Company
may delegate to the Committee the authority to amend the Plan without the
consent of the Board of Directors for the purpose of: (i) conforming the Plan to
the requirements of law; (ii) facilitating the administration of the Plan;
(iii) clarifying

 

17

--------------------------------------------------------------------------------


 

provisions based on the Committee’s interpretation of the document; and
(iv) making such other amendments as the Board of Directors may authorize.

 

10.3.                        Termination.  The Company, by action taken by its
Board of Directors, may terminate the Plan and pay Participants and
Beneficiaries their vested Account Balances in a single lump sum at any time or
on a schedule determined by the Committee, to the extent and in accordance with
Treas.  Reg.  Section 1.409A-3(j)(4)(ix).  If a Participating Employer
terminates its participation in the Plan, the benefits of affected Employees
shall be paid at the time provided in Article VI.

 

10.4.                        Accounts Taxable Under Code Section 409A.  The Plan
is intended to constitute a plan of deferred compensation that complies with the
requirements for deferral of income taxation under Code Section 409A and shall
be administered, interpreted and construed in accordance with such intent.  The
Committee, pursuant to its authority to interpret the Plan, may sever from the
Plan or any Compensation Deferral Agreement any provision or exercise of a right
that otherwise would result in a violation of Code Section 409A.  The
Participating Employers shall have no liability to any Participant, Beneficiary
or otherwise if the Plan or any amount paid hereunder are subject to the
additional tax and penalties under Code Section 409A.

 

ARTICLE XI
Informal Funding

 

11.1.                        General Assets.  Obligations established under the
terms of the Plan may be satisfied from the general funds of the Participating
Employers, or a trust described in this Article XI.  No Participant, spouse or
Beneficiary shall have any right, title or interest whatever in assets of the
Participating Employers.  Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Participating Employers and
any Employee, spouse, or Beneficiary.  To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Participating Employer.

 

11.2.                        Rabbi Trust.  A Participating Employer may, in its
sole discretion, establish a grantor trust, commonly known as a rabbi trust, as
a vehicle for accumulating assets to pay benefits under the Plan; provided,
however, that no assets shall be contributed to any such trust if such
contribution would violate applicable law or result in the imposition of the
additional tax and penalties under Section 409A.  Payments under the Plan may be
paid from the general assets of the Participating Employer or from the assets of
any such rabbi trust.  Payment from any such source shall reduce the obligation
owed to the Participant or Beneficiary under the Plan.

 

ARTICLE XII
Claims

 

12.1.                        Filing a Claim.  Any controversy or claim arising
out of or relating to the Plan shall be filed in writing with the Committee
which shall make all determinations concerning such

 

18

--------------------------------------------------------------------------------


 

claim.  Any claim filed with the Committee and any decision by the Committee
denying such claim shall be in writing and shall be delivered to the Participant
or Beneficiary filing the claim (the “Claimant”).

 

(a)                                  In General.  Notice of a denial of benefits
(other than Disability benefits) will be provided within 90 days of the
Committee’s receipt of the Claimant’s claim for benefits.  If the Committee
determines that it needs additional time to review the claim, the Committee will
provide the Claimant with a notice of the extension before the end of the
initial 90-day period.  The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.

 

(b)                                 Disability Benefits.  Notice of denial of
Disability benefits will be provided within forty-five (45) days of the
Committee’s receipt of the Claimant’s claim for Disability benefits.  If the
Committee determines that it needs additional time to review the Disability
claim, the Committee will provide the Claimant with a notice of the extension
before the end of the initial 45-day period.  If the Committee determines that a
decision cannot be made within the first extension period due to matters beyond
the control of the Committee, the time period for making a determination may be
further extended for an additional 30 days.  If such an additional extension is
necessary, the Committee shall notify the Claimant prior to the expiration of
the initial 30-day extension.  Any notice of extension shall indicate the
circumstances necessitating the extension of time, the date by which the
Committee expects to furnish a notice of decision, the specific standards on
which such entitlement to a benefit is based, the unresolved issues that prevent
a decision on the claim and any additional information needed to resolve those
issues.  A Claimant will be provided a minimum of 45 days to submit any
necessary additional information to the Committee.  In the event that a 30-day
extension is necessary due to a Claimant’s failure to submit information
necessary to decide a claim, the period for furnishing a notice of decision
shall be tolled from the date on which the notice of the extension is sent to
the Claimant until the earlier of the date the Claimant responds to the request
for additional information or the response deadline.

 

(c)                                  Contents of Notice.  If a claim for
benefits is completely or partially denied, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language.  The
notice shall: (i) cite the pertinent provisions of the Plan document, and
(ii) explain, where appropriate, how the Claimant can perfect the claim,
including a description of any additional material or information necessary to
complete the claim and why such material or information is necessary.  The claim
denial also shall include an explanation of the claims review procedures and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse decision on review.

 

19

--------------------------------------------------------------------------------


 

12.2.                        Appeal of Denied Claims.  A Claimant whose claim
has been completely or partially denied shall be entitled to appeal the claim
denial by filing a written appeal with a committee designated to hear such
appeals (the “Appeals Committee”).  A Claimant who timely requests a review of
the denied claim (or his or her authorized representative) may review, upon
request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the Appeals Committee. 
All written comments, documents, records, and other information shall be
considered “relevant” if the information: (i) was relied upon in making a
benefits determination, (ii) was submitted, considered or generated in the
course of making a benefits decision regardless of whether it was relied upon to
make the decision, or (iii) demonstrates compliance with administrative
processes and safeguards established for making benefit decisions.  The Appeals
Committee may, in its sole discretion and if it deems appropriate or necessary,
decide to hold a hearing with respect to the claim appeal.

 

(a)                                  In General.  Appeal of a denied benefits
claim (other than a Disability benefits claim) must be filed in writing with the
Appeals Committee no later than 60 days after receipt of the written
notification of such claim denial.  The Appeals Committee shall make its
decision regarding the merits of the denied claim within 60 days following
receipt of the appeal (or within 120 days after such receipt, in a case where
there are special circumstances requiring extension of time for reviewing the
appealed claim).  If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension.  The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review.  The review will take into account comments, documents, records and
other information submitted by the Claimant relating to the claim without regard
to whether such information was submitted or considered in the initial benefit
determination.

 

(b)                                 Disability Benefits.  Appeal of a denied
Disability benefits claim must be filed in writing with the Appeals Committee no
later than 180 days after receipt of the written notification of such claim
denial.  The review shall be conducted by the Appeals Committee (exclusive of
the person who made the initial adverse decision or such person’s subordinate). 
In reviewing the appeal, the Appeals Committee shall: (i) not afford deference
to the initial denial of the claim, (ii) consult a medical professional who has
appropriate training and experience in the field of medicine relating to the
Claimant’s disability and who was neither consulted as part of the initial
denial nor is the subordinate of such individual, and (iii) identify the medical
or vocational experts whose advice was obtained with respect to the initial
benefit denial, without regard to whether the advice was relied upon in making
the decision.  The Appeals Committee shall make its decision regarding the
merits of the denied claim within 45 days following receipt of the appeal (or
within 90 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim).  If
an extension of time for reviewing the appeal is required because of

 

20

--------------------------------------------------------------------------------


 

special circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension.  The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review.  Following
its review of any additional information submitted by the Claimant, the Appeals
Committee shall render a decision on its review of the denied claim.

 

(c)                                  Contents of Notice.  If a benefits claim is
completely or partially denied on review, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language.

 

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

12.3.                        Legal Action.  A Claimant may not bring any legal
action, including commencement of any arbitration, relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.  Any such legal action must be commenced within one year
of a final determination hereunder with respect to such claim.

 

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings.  If the legal proceeding is brought in connection with a Change in
Control, the Participant or Beneficiary may file a claim directly with the
trustee of the rabbi trust for reimbursement of such costs, expenses and fees. 
For purposes of the preceding sentence, the amount of the claim shall be treated
as if it were an addition to the Participant’s or Beneficiary’s Account Balance.

 

12.4.                        Discretion of Appeals Committee.  All
interpretations, determinations and decisions of the Appeals Committee with
respect to any claim shall be made in its sole discretion, and shall be final
and conclusive.

 

ARTICLE XIII
General Provisions

 

13.1.                        Assignment.  No interest of any Participant, spouse
or Beneficiary under this Plan and no benefit payable hereunder shall be
assigned as security for a loan, and any such purported assignment shall be
null, void and of no effect, nor shall any such interest or any such

 

21

--------------------------------------------------------------------------------


 

benefit be subject in any manner, either voluntarily or involuntarily, to
anticipation, sale, transfer, assignment or encumbrance by or through any
Participant, spouse or Beneficiary.  Notwithstanding anything to the contrary
herein, however, the Committee has the discretion to make payments to an
alternate payee in accordance with the terms of a domestic relations order (as
defined in Code Section 414(p)(1)(B)).

 

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

13.2.                        No Legal or Equitable Rights or Interest.  No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan.  Participation in this
Plan does not give any person any right to be retained in the service of the
Participating Employer.  The right and power of a Participating Employer to
dismiss or discharge an Employee is expressly reserved.  The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.

 

13.3.                        No Employment Contract.  Nothing contained herein
shall be construed to constitute a contract of employment between an Employee
and a Participating Employer.

 

13.4.                        Notice.  Any notice or filing required or permitted
to be delivered to the Committee under this Plan shall be delivered in writing,
in person, or through such electronic means as is established by the Committee. 
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.  Written transmission shall be sent by certified mail to:

 

FORCE PROTECTION INDUSTRIES, INC.
ATTN: DIRECTOR OF HUMAN RESOURCES
9801 HIGHWAY 78
LADSON, SC 29456

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

13.5.                        Headings.  The headings of Sections are included
solely for convenience of reference, and if there is any conflict between such
headings and the text of this Plan, the text shall control.

 

13.6.                        Invalid or Unenforceable Provisions.  If any
provision of this Plan shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provisions hereof and the
Committee may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.

 

13.7.                        Lost Participants or Beneficiaries.  Any
Participant or Beneficiary who is entitled to a benefit from the Plan has the
duty to keep the Committee advised of his or her current

 

22

--------------------------------------------------------------------------------


 

mailing address.  If benefit payments are returned to the Plan or are not
presented for payment after a reasonable amount of time, the Committee shall
presume that the payee is missing.  The Committee, after making such efforts as
in its discretion it deems reasonable and appropriate to locate the payee, shall
stop payment on any uncashed checks and may discontinue making future payments
until contact with the payee is restored.

 

13.8.                        Facility of Payment to a Minor.  If a distribution
is to be made to a minor, or to a person who is otherwise incompetent, then the
Committee may, in its discretion, make such distribution: (i) to the legal
guardian, or if none, to a parent of a minor payee with whom the payee maintains
his or her residence, or (ii) to the conservator or committee or, if none, to
the person having custody of an incompetent payee.  Any such distribution shall
fully discharge the Committee, the Company, and the Plan from further liability
on account thereof.

 

13.9.                        Governing Law.  To the extent not preempted by
ERISA, the laws of the State of South Carolina shall govern the construction and
administration of the Plan without regard to principles of conflicts of laws.

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 3rd day of
November, 2009, to be effective as of the Effective Date.

 

FORCE PROTECTION, Inc.

 

 

 

 

By:

Lenna Ruth Macdonald

(Print Name)

 

 

 

Its:

Chief Strategy Officer, General Counsel & Corporate Secretary

(Title)

 

 

 

/s/ Lenna Ruth Macdonald

(Signature)

 

23

--------------------------------------------------------------------------------